Nichols, J.
1. This court on July 9, 1957, reversed the judgment of the trial court sustaining the demurrers to the plaintiff’s petition. Roberts v. Central of Ga. Ry. Co., 96 Ga. App. 266 (99 S. E. 2d 564). Application was made to the Supreme Court of Georgia for the writ of certiorari. The writ was granted and the Supreme Court, on hearing the writ, entered on November 8, 1957, a judgment reversing the judgment of this court, on the ground that this court should have affirmed the judgment of the court below. Central of Ga. Ry. Co. v. Roberts, 213 Ga. 696 (100 S. E. 2d 883). There*743fore, it is ordered and adjudged that the judgment of reversal by this court be vacated, and the judgment of the court below be and the same is affirmed in accordance with the judgment of the Supreme Court.
Decided December 5, 1957.
H. G. Bawls, Burt & Burt, H. P. Burt, for plaintiff in error.
Farkas, Landau •& Davis, Leonard Farkas, contra.
2. The plaintiff’s motion requesting this court to order the court below to allow an amendment to the petition is denied. See Gibbs v. Ga. So. &c. Ry. Co., 49 Ga. App. 565 (176 S. E. 648).

Judgment affirmed.


Felton, C. J., and Quillian, J., concur.